



Exhibit 10.2
SEMTECH CORPORATION
EXECUTIVE CHANGE IN CONTROL RETENTION PLAN




Semtech Corporation (“Semtech”) has established this Semtech Corporation
Executive Change in Control Retention Plan (the “Plan”) for certain of its
executive officers and key employees (collectively, the “Executives”) to provide
incentives for Plan Participants to exert maximum efforts for Semtech’s success,
and to retain those Plan Participants, even in the face of a potential Change in
Control (as defined in Section 1). The Plan provides for cash payments, certain
accelerated vesting of equity rights, and other benefits. The Plan took effect
on August 21, 2019 (the “Effective Date”) and will remain in effect until
terminated in accordance with Section 11. Effective as of the Effective Date,
the Plan supersedes and replaces in its entirety the prior version of the
Semtech Corporation Executive Change in Control Retention Plan, which originally
took effect on December 19, 2014. This document constitutes both the formal plan
document and the summary plan description of the Plan. This Plan will control in
case of conflict with any other document, unless the Plan states otherwise. The
Plan is an employee welfare benefit plan within the meaning of Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Participants’ ERISA rights are described at the end of the document. Except as
defined elsewhere in this Plan, capitalized terms used herein shall have the
meanings set forth in Section 1.
1.DEFINITIONS. For purposes of this Plan only, capitalized terms used herein
shall have the following meanings (if not otherwise defined herein):


(a)“Administrative Committee” means the Compensation Committee of the Board
(“Compensation Committee”) as constituted from time to time or, in the absence
of such a committee, the Board.


(b)“Affiliate” means any parent corporation of Semtech or any subsidiary
corporation of Semtech or any such parent, whether now or hereafter existing, as
those terms are defined in Section 424(e) and (f) respectively, of the Code.


(c)“Base Salary” means the highest annual rate of base salary paid to a
Participant by Semtech or an Affiliate during the six months prior to a Change
in Control (calculated before any deductions or deferrals).


(d)“Board” means Semtech’s Board of Directors or any subcommittee thereof.


(e)“Cause” means that a Participant (i) has engaged in an act of personal
dishonesty in connection with the Participant’s responsibilities as a Semtech or
Affiliate employee which is intended to result in a substantial personal benefit
to the Participant, the Participant’s family, or any entity in which any of them
have a substantial beneficial interest; (ii) was convicted of or entered a plea
of guilty or nolo contendere to a crime that constitutes a felony (other than
traffic related offenses not involving serious bodily injury); (iii) has
committed an act or engaged in an omission which constitutes willful misconduct
or gross negligence and is materially injurious, or reasonably expected to
result in material injury, to Semtech or an Affiliate; (iv) willfully failed to
follow the lawful directives of the Board, the Chief Executive Officer of
Semtech, or the Participant’s immediate direct supervisor that are consistent
with such Participant’s position or duties; or (v) materially breached any
Central Agreement or similar written policy of Semtech or any of its Affiliates,
which, for any breach that can be cured going forward, is not




--------------------------------------------------------------------------------





cured by the Participant within 15 calendar days after the Participant’s receipt
of written notice from Semtech specifying the nature of the Participant’s
purported material breach. For purposes of this definition of “Cause,” no act or
failure to act, on a Participant’s part shall be considered “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that his action or omission was in the best interest of
Semtech.


(f)“Central Agreements” means the Semtech Core Values and Code of Conduct, the
Semtech Policy Regarding Confidential Information and Insider Trading for All
Employees, the Semtech Invention Agreement & Secrecy Agreement, the Semtech
Employee Confidentiality Agreement and Proprietary Rights Assignment, and any
other written agreement between a Participant and Semtech (regardless of when
such agreements become effective).


(g)“Change in Control” means any of the following:


(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”) (a “Person”)), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (1) the then-outstanding shares of common stock of Semtech (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of Semtech entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this clause (i), the following acquisitions shall
not constitute a Change in Control; (A) any acquisition directly from Semtech or
an Affiliate, (B) any acquisition by Semtech or an Affiliate, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Semtech or any Affiliate of Semtech or a successor, and (D) any
acquisition by any entity pursuant to a transaction that complies with clauses
(iii)(1), (2) and (3) below; further provided that if such an acquisition of 30%
or more of the Outstanding Company Common Stock and/or Outstanding Company
Voting Securities was specifically approved in advance by the Board, the
reference to “30%” in this clause (i) shall instead be “50%”;


(ii)A change in the Board or its members such that individuals who, as of the
later of the Effective Date or the date that is two years prior to such change
(the later of such two dates is referred to as the “Measurement Date”),
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Measurement Date whose election, or
nomination for election by Semtech’s stockholders, was approved by a vote of at
least two-thirds of the directors then comprising the Incumbent Board (including
for these purposes, the new members whose election or nomination was so
approved, without counting the member and his or her predecessor twice) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;


(iii)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Semtech or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of Semtech, or the acquisition of assets or stock of another entity by
Semtech or any of its Subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (1) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly,


2

--------------------------------------------------------------------------------





more than 50% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns Semtech or all or
substantially all of Semtech’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of
Semtech or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board
(determined pursuant to clause (ii) above using the date that is the later of
the Effective Date or the date that is two years prior to the Business
Combination as the Measurement Date) at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or


(iv)Approval by Semtech’s stockholders of a complete liquidation or dissolution
of Semtech other than in the context of a transaction that does not constitute a
Change in Control under clause (iii) above;


provided, however, that a transaction shall not constitute a Change in Control
unless it is a “change in the ownership or effective control” of Semtech, or a
change “in the ownership of a substantial portion of the assets” of Semtech
within the meaning of Code Section 409A. Notwithstanding the foregoing, in no
event shall a transaction or other event that occurred prior to the Effective
Date constitute a Change in Control.
(h)“Change in Control Window” means the period (i) beginning on the earlier of
(a) 90 days prior to a Change in Control transaction or (b) the execution of a
definitive agreement to effect a transaction that, if consummated in accordance
with the proposed terms, would constitute a Change in Control transaction,
provided that the transaction with the party to the definitive agreement is
actually consummated within one year following the execution of such definitive
agreement and such transaction actually constitutes a Change in Control, and
(ii) ending on the second anniversary of such Change in Control.


(i)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act.


(j)“Code” means the United States Internal Revenue Code of 1986, as amended.


(k)“Code Section 409A” means Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto).


(l)“Common Stock” means the common stock of Semtech.


(m)“Competitor” means Inphi Corporation, Integrated Device Technology, Inc.,
MACOM Technology Solutions Holdings, Inc., MaxLinear, Inc., Monolithic Power
Systems, Inc., ON Semiconductor Corporation, Silicon Laboratories Inc. and Texas
Instruments, Inc.; provided, in each case, that if such company ceases to have a
class of its common equity securities traded on a national securities exchange
it shall no longer constitute a Competitor for purposes of the Plan.


3

--------------------------------------------------------------------------------





(n)“Disability” means a termination of the Participant’s employment due to the
Participant’s disability and the Participant is entitled to long-term disability
benefits under a long-term disability plan sponsored or maintained by Semtech or
one of its Affiliates.


(o)“Good Reason” means the occurrence without the express, written consent of a
Participant of any one of the following acts by Semtech or an Affiliate:


(i)a material reduction in the Participant’s base salary or target bonus as in
effect immediately prior to such reduction;


(ii)a significant reduction of the Participant’s duties, title, position or
responsibilities relative to the Participant’s duties, title, position or
responsibilities in effect immediately prior to such reduction; or


(iii)the Participant’s relocation to a facility or a location more than
thirty-five (35) miles from Semtech’s current headquarters location (or, as to a
Participant not employed at Semtech’s headquarters location, to a facility or
location that is more than thirty-five (35) miles from the Participant’s
principal workplace for Semtech or an Affiliate immediately prior to such
relocation) and that results in a longer commute for the Participant;


provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (x) the Participant provides written
notice to Semtech of the condition claimed to constitute Good Reason within 60
days of the initial existence of such condition(s), and (y) Semtech or an
Affiliate (as applicable) fails to remedy such condition(s) within 30 days of
receiving such written notice thereof; and provided, further, that in all events
the termination of the Participant’s employment with Semtech or an Affiliate (as
applicable) shall not constitute a termination for Good Reason unless such
termination occurs not more than 120 days following the initial existence of the
condition claimed to constitute Good Reason.
(p)“Letter Agreement” means a letter signed by a duly authorized Semtech officer
in the form approved by the Administrative Committee confirming an Executive’s
eligibility for the Plan.


(q)“Participant” means an eligible Executive participating in the Plan.


(r)“Qualifying Termination” has the meaning ascribed to such term in Section
4(a).


(s)“Required Accounting Restatement” shall mean an accounting restatement that
is required due to Semtech’s material noncompliance with any financial reporting
requirement under applicable securities laws.


(t)“Separation from Service” occurs when the Participant dies, retires, or
otherwise has a termination of employment with Semtech that constitutes a
“separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h)(1), without regard to the optional alternative definitions available
thereunder.


(u)“Severance Date” means the date on which the Participant’s employment with
Semtech and its Affiliates terminates for any reason.


4

--------------------------------------------------------------------------------





(v)“Stock Awards” means any stock option, restricted stock unit, restricted
stock, or other equity-based compensation with respect to the Common Stock
(whether settled in Common Stock or cash) granted to a Participant prior to a
Change in Control.


(w)“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by Semtech.


2.PLAN ELIGIBILITY. An Executive is eligible for participation in this Plan only
if (a) the Administrative Committee has approved in writing such Executive’s
participation in the Plan and (b) Semtech has provided such Executive with a
Letter Agreement. If such Executive executes the Letter Agreement and returns it
to Semtech within 30 days (or such shorter period as determined by the
Administrative Committee) after receiving it, such Executive will become a
Participant on (i) the date Semtech receives the properly executed Letter
Agreement or (ii) if later, the date the Letter Agreement states such Executive
will become a Participant.


3.LIMITATION ON BENEFITS. Notwithstanding anything contained in this Plan to the
contrary, to the extent that any payments and benefits provided under this Plan
to or for the benefit of a Participant, together with any payments and benefits
provided to or for the benefit of the Participant under any other plan or
agreement of Semtech or any of its Affiliates (such payments or benefits are
collectively referred to as the “Benefits”), would be subject to the excise tax
(the “Excise Tax”) imposed under Section 4999 of the Code, the Participant’s
Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in the Participant retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Participant received all of the
Benefits (such reduced amount is referred to hereinafter as the “Limited Benefit
Amount”).  If a reduction in a Participant’s Benefits is required pursuant to
the preceding sentence, in order to effectuate the Limited Benefit Amount
Semtech shall reduce or eliminate (if and to the extent necessary) the
Participant’s Benefits by first reducing or eliminating amounts which are
payable from any cash severance, then from any payment or benefit in respect of
any equity award that is treated as contingent on the change in ownership or
control but is not covered by Treas. Reg. Section 1.280G-1 Q/A 24(b) or (c),
then from any payment or benefit in respect of an equity award that is covered
by Treas. Reg. Section 1.280G-1 Q/A 24(c), in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Determination (as hereinafter defined). A determination as to whether a
reduction in a Participant’s Benefits to the Limited Benefit Amount pursuant to
this Section 3, and the amount of such Limited Benefit Amount, shall be made by
Semtech’s independent public accountants or another certified public accounting
firm or executive compensation consulting firm of national reputation designated
by Semtech (the “Firm”) at Semtech’s expense. The Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation to Semtech and the Participant not later than ten
(10) business days after the date of termination of the Participant’s
employment, if applicable, or such other time as reasonably requested by Semtech
or by a Participant.


4.SEVERANCE.


(a)Unless a Participant’s Letter Agreement provides otherwise, if Semtech or an
Affiliate terminates a Participant’s employment without Cause during a Change in
Control Window or if the Participant terminates his or her employment with
Semtech or an Affiliate for Good Reason during a Change in Control Window, and
in each case other than due to the Participant’s death or Disability, (such a
termination of the Participant’s employment is referred to herein as a
“Qualifying Termination”) then,


5

--------------------------------------------------------------------------------





subject to the terms and conditions of this Section 4, the Participant will be
entitled to the following benefits:


(i)Payment in cash of a bonus for the Semtech fiscal year in which the Severance
Date occurs equal to the Participant’s target bonus for the fiscal year (as
determined by the Compensation Committee), pro-rated from the beginning of the
fiscal year to the Severance Date;


(ii)Payment in cash of an amount equal to one times the greater of the
Participant’s target bonus (as determined by the Compensation Committee for the
relevant fiscal years) for (A) the Semtech fiscal year in which the Severance
Date occurred or (B) the fiscal year prior to the fiscal year in which the
Severance Date occurred;


(iii)Payment in cash of an amount equal to one times the Participant’s Base
Salary, such amount to be paid, subject to Section 12(b), in a single lump sum
together with the amounts referred to in clauses (a)(i) and (a)(ii) above,
within 10 days following the 60-day anniversary of the later of (1) the
Participant’s Separation from Service and (2) in the case of a Qualifying
Termination that occurs as a result of the Participant’s Separation from Service
prior to a Change in Control, the date of the corresponding Change in Control;


(iv)The Participant’s unvested account balance (if any) under the Semtech
Executive Compensation Plan will become fully vested;


(v)Unless otherwise expressly provided for in an applicable award agreement or
the Participant’s Letter Agreement, to the extent any Stock Award granted to the
Participant by Semtech is outstanding and unvested as of the Severance Date and
is subject only to time-based vesting requirements as of the Severance Date
(including any such award that was originally subject to performance-vesting
conditions and as to which the applicable performance period has ended as of the
Severance Date, and any such award that was originally subject to
performance-vesting conditions but as to which the award is subject only to
time-based vesting conditions following a Change in Control), such award shall
automatically become fully vested and, in the case of stock options and similar
awards, exercisable as of the Severance Date. For purposes of clarity, if the
Participant’s employment is terminated by Semtech or an Affiliate without Cause
or by the Participant for Good Reason, and any Stock Award granted to the
Participant by Semtech, to the extent such award is outstanding and unvested on
the Severance Date, otherwise purports to terminate on the Severance Date, such
termination shall not be effective (subject, in all events, to the original
maximum term of the award) until the later of (a) the end of the 90-day period
following the Severance Date and (b) if a definitive agreement with respect to a
Change in Control transaction was entered into prior to the Severance Date, one
year following the execution of such agreement and, if such a termination of the
Participant’s employment becomes a Qualifying Termination because a Change in
Control occurs within such period of time, such termination shall (subject to
the original maximum term of the award) not be effective and such award shall be
subject to the accelerated vesting rules set forth above in this Section
4(a)(v), and, in the case of stock options or similar awards, the Participant
shall be given a reasonable opportunity to exercise such accelerated portion of
the option or other award before it terminates; and


(vi)Subject to Section 12(c), Semtech will pay or reimburse the Participant for
his or her premiums charged to continue benefit coverage pursuant to COBRA, at
the same or reasonably equivalent level of coverage for the Participant (and, if
applicable, the Participant’s eligible dependents) as in effect immediately
prior to the Severance Date, to the extent that the Participant is entitled to
and actually elects such continued coverage pursuant to COBRA; provided that
Semtech’s obligation to make


6

--------------------------------------------------------------------------------





any payment or reimbursement pursuant to this clause (vi) shall cease upon the
first to occur of (a) the first anniversary of the Severance Date; (b) the date
the Participant becomes eligible for coverage under the health plan of a future
employer; or (c) the date Semtech is under no obligation to offer COBRA
continuation coverage to the Participant.


(b)In order to receive any benefits or payments under Section 4(a), the
Participant acknowledges and agrees that such benefits and payments will be
contingent on the Participant’s execution and delivery to Semtech of a release
agreement, substantially in the form attached hereto as Appendix 1 (and revised,
as determined to be appropriate by Semtech, to reflect changes in the law to
ensure the enforceability of such agreement), not later than 21 days (or such
longer period of up to 45 days as may be required under applicable law)
following the Severance Date (or, if later, the date of the relevant Change in
Control), and such release agreement shall not have been revoked by the
Participant pursuant to any revocation rights afforded by applicable law.
 
(c)In connection with a termination of a Participant’s employment with Semtech
and its Affiliates, Semtech (or the Affiliate that last employed the
Participant, as the case may be), will also pay the Participant the
Participant’s Accrued Obligations. As used herein, “Accrued Obligations” means:
(i) any base salary that had accrued but had not been paid (including accrued
and unpaid vacation time, sick time and paid time off, in each case to the
extent applicable) on or before the Participant’s Severance Date, and (ii) any
reimbursement due to the Participant for business expenses incurred by the
Participant on or before the Participant’s Severance Date in accordance with the
expense reimbursement policies of Semtech (or the applicable Affiliate) in
effect at the applicable time. In addition, nothing in this Plan shall affect:
(i) a Participant’s receipt of benefits otherwise due terminated employees under
group insurance coverage consistent with the terms of the applicable Semtech (or
Affiliate) welfare benefit plan; (ii) a Participant’s rights under COBRA to
continue health coverage; or (iii) a Participant’s right to received vested and
accrued benefits otherwise due in accordance with the terms of an applicable
401(k), deferred compensation or other retirement plan of Semtech or an
Affiliate.


(d)There is no duty of any Participant to mitigate damages under this Plan. All
amounts paid or payable to a Participant pursuant to this Section 4 shall be
paid without regard to whether the Participant has taken or takes actions to
mitigate damages.


5.ADJUSTMENTS UPON CHANGES IN COMMON STOCK; CHANGE IN CONTROL.


(a)Adjustments. All references to the Stock Awards referenced in this Plan shall
include and shall be appropriately adjusted by Semtech to reflect any stock
split, stock dividend, stock combination or other change in the Common Stock
which may be made by Semtech after the date this Plan is adopted and pursuant to
the applicable plan document and award agreements evidencing such Stock Awards.


(b)Change in Control. Unless otherwise expressly provided for in an applicable
award agreement or the Participant’s Letter Agreement, to the extent any Stock
Award that is subject to performance-vesting conditions is outstanding and
unvested as of the date of a Change in Control and such Change in Control occurs
during one or more performance periods of any such award, the number of shares
or units subject to the award will be adjusted to equal the target number of
shares or units subject to the award that relate to the applicable open (or not
yet then commenced, as the case may be) performance period. Such adjusted number
of shares or units subject to the award shall remain subject to any time-


7

--------------------------------------------------------------------------------





based vesting requirements pursuant to the original terms and conditions of the
award (subject to any accelerated vesting pursuant to Section 4(a)).


6.FORFEITURE OF PLAN BENEFITS.


(a)Competition. In the event that a Participant directly or indirectly, whether
as an employee, independent contractor, or consultant, or otherwise (whether for
pay or otherwise) provides any services to a Competitor (without first obtaining
written approval from the Administrative Committee) prior to the one-year
anniversary of such Participant’s termination of employment, the Participant
shall, to the extent consistent with applicable law, irrevocably forfeit all
unpaid Plan benefits as of the date that such Participant first provided
services to a Competitor. To the extent that any Participant received any Plan
benefits prior to engaging in such activity (without first obtaining written
approval from the Administrative Committee), the Participant shall return to
Semtech all such Plan benefits within 15 days of receiving written demand
therefor. Notwithstanding the foregoing, this Section 6 shall not apply to a
Participant to the extent that his or her Letter Agreement expressly provides
that this Section 6 does not apply to such Participant.


(b)Accounting Restatement. In the event that Semtech prepares a Required
Accounting Restatement, each Participant or former Participant shall pay to
Semtech on demand any amounts required to be returned to Semtech by Section 954
of the Dodd Frank Wall Street Reform and Consumer Protection Act of 2010 or the
rules and/or the applicable listing standards promulgated thereunder or in
connection therewith.


7.NOTICES. Any notices provided for in this Plan shall be given in writing and
shall be deemed effectively given upon receipt or, in the case of notices
delivered by Semtech to a Participant, five days after deposit in the United
States mail, postage prepaid, addressed to such Participant at the address
specified in Semtech’s corporate records or at such other address as such
Participant designates by written notice to Semtech.


8.CLAIMS PROCEDURES.


(a)Claims Normally Not Required.


Normally, a Participant does not need to present a formal claim to receive
benefits payable under this Plan.
(b)Disputes.


If any person (claimant) believes that benefits are being denied improperly,
that the Plan is not being operated properly, that fiduciaries of the Plan have
breached their duties, or that the claimant’s legal rights are being violated
with respect to the Plan, the claimant must file a formal claim with the
Administrative Committee. This requirement applies to all claims that any
claimant has with respect to the Plan, including claims against fiduciaries and
former fiduciaries, except to the extent the Administrative Committee
determines, in its sole discretion, that it does not have the power to grant all
relief reasonably being sought by the claimant.


8

--------------------------------------------------------------------------------





(c)Time for Filing Claims.


A formal claim must be filed no later than 90 days after any payment pursuant to
Section 4(a) should have been made, unless the Administrative Committee in
writing consents otherwise. The Administrative Committee will provide a
claimant, on request, with a copy of the claims procedures established under
Section 8(d).
(d)Procedures.


The Administrative Committee will adopt procedures for considering claims, which
it may amend from time to time, as it sees fit. A claimant must file a claim for
benefits on a form prescribed by the Administrative Committee. If the claimant’s
claim for a benefit is wholly or partially denied, the Administrative Committee
will furnish the claimant with a written notice of the denial. This written
notice must be provided to the claimant within a reasonable period of time
(generally within 90 days, unless special circumstances require an extension of
time for processing the claim, in which case a period not to exceed 180 days)
after the receipt of the claimant’s claim by the Administrative Committee. (If
such an extension of time is required, written notice of the extension will be
furnished to the claimant prior to the termination of the initial 90-day period,
and will indicate the special circumstances requiring the extension.) Written
notice of denial of the claimant’s claim must contain the following information:
(i)the specific reason or reasons for the denial;


(ii)a specific reference to those provisions of the Plan on which such denial is
based;


(iii)a description of any additional information or material necessary to
perfect the claimant’s claim, and an explanation of why such material or
information is necessary; and


(iv)a copy of the appeals procedures under the Plan and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination of the claimant’s claim.


If the claimant’s claim has been denied, and the claimant wishes to submit his
or her request for a review of his or her claim, the claimant must follow the
following Claims Review Procedure:
(i)Upon the denial of his or her claim for benefits, the claimant may file his
or her request for review of his or her claim, in writing, with the
Administrative Committee;


(ii)The claimant must file the claim for review not later than 60 days after he
or she has received written notification of the denial of his or her claim for
benefits;


(iii)The claimant has the right to review and obtain copies of all relevant
documents relating to the denial of his or her claim and to submit any issues
and comments, in writing, to the Administrative Committee;


(iv)If the claimant’s claim is denied, the Administrative Committee must provide
the claimant with written notice of this denial within 60 days after the
Administrative Committee’s receipt of the claimant’s written claim for review.
There may be times when this 60-day period may be extended. This extension may
only be made, however, where there are special


9

--------------------------------------------------------------------------------





circumstances which are communicated to the claimant in writing within the
60-day period. If there is an extension, a decision will be made as soon as
possible, but not later than 120 days after receipt by the Administrative
Committee of the claimant’s claim for review; and


(v)The Administrative Committee’s decision on the claimant’s claim for review
will be communicated to the claimant in writing, and if the claimant’s claim for
review is denied in whole or part, the decision will include:


(A)
the specific reason or reasons for the denial;



(B)
specific references to the pertinent provisions of the Plan on which the
decision was based;



(C)
a statement that the claimant may receive, upon request and free of charge,
reasonable access to and copies of, all documents, records and other information
relevant to the claimant’s claim for benefits; and



(D)
a statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.



(e)Following a Change in Control.


Notwithstanding the preceding provisions of this Section 8, upon and after the
occurrence of a Change in Control, if any person (claimant) believes that
benefits are being denied improperly, that the Plan is not being operated
properly, that fiduciaries of the Plan have breached their duties, or that the
claimant’s legal rights are being violated with respect to the Plan, the
claimant may make a claim to an arbitrator or court of competent jurisdiction
without filing a claim pursuant to the claims procedures set forth above in this
Section 8.
9.PLAN ADMINISTRATION.


(a)Discretion.


The Administrative Committee is responsible for the general administration and
management of the Plan and shall have all powers and duties necessary to fulfill
its responsibilities, including, but not limited to, the discretion to interpret
and apply the Plan and to determine all questions relating to eligibility for
benefits. The Administrative Committee and all Plan fiduciaries shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion they deem to be appropriate in their sole and absolute
discretion, and to make any findings of fact needed in the administration of the
Plan. Prior to a Change in Control, the validity of any such interpretation,
construction, decision, or finding of fact shall not be given de novo review if
challenged in court, by arbitration, or in any other forum, and shall be upheld
unless clearly arbitrary or capricious.
Following a Change in Control, however, any claim by a claimant that benefits
are being denied improperly, that the Plan is not being operated properly, that
fiduciaries of the Plan have breached their duties, or that the claimant’s legal
rights are being violated with respect to the Plan shall be given de novo review
by the arbitrator or court of competent jurisdiction, as the case may be.


10

--------------------------------------------------------------------------------





(b)Finality of Determinations.


Unless arbitrary and capricious, and subject to the second paragraph of Section
9(a), all actions taken and all determinations by the Administrative Committee
or by Plan fiduciaries will be final and binding on all persons claiming any
interest in or under the Plan. To the extent the Administrative Committee or any
Plan fiduciary has been granted discretionary authority under the Plan, the
Administrative Committee’s or Plan fiduciary’s prior exercise of such authority
shall not obligate it to exercise its authority in a like fashion thereafter.
(c)Drafting Errors.


If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent (by Semtech or the Administrative Committee, as the case may
be), or as determined by the Administrative Committee in its sole and absolute
discretion, the provision shall be considered ambiguous and shall be interpreted
by the Administrative Committee and all Plan fiduciaries in a fashion consistent
with its intent, as determined in the sole and absolute discretion of the
Administrative Committee (but with regard to the intent of Semtech as settlor).
(d)Scope.


This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the
Administrative Committee or other Plan fiduciaries.
(e)Payment by Subsidiary.


In the case of a Participant employed by a Subsidiary (or whose last employment
with Semtech or any of its Affiliates was with a Subsidiary, as the case may be)
and who is entitled to the benefits set forth in Section 44(a), Semtech and such
Subsidiary may arrange for such Subsidiary to pay such benefits (or any portion
thereof). In such case, any payment of such benefits by a Subsidiary shall be in
full satisfaction of Semtech’s obligation to pay the corresponding benefits.
10.COSTS, INDEMNIFICATION, AND REIMBURSEMENT FOR LITIGATION EXPENSES.


(a)All costs of administering the Plan and providing Plan benefits will be paid
by Semtech.


(b)To the extent permitted by applicable law and in addition to any other
indemnities or insurance provided by Semtech, Semtech shall indemnify and hold
harmless its (and its Affiliates’) current and former officers, directors, and
employees against all expenses, liabilities, and claims (including legal fees
incurred to defend against such liabilities and claims) arising out of their
discharge in good faith of their administrative and fiduciary responsibilities
with respect to the Plan. Expenses and liabilities arising out of willful
misconduct will not be covered under this indemnity.


11.PLAN AMENDMENT AND TERMINATION; LIMITATION ON EMPLOYEE RIGHTS.


(a)Subject to Section 11(b), Semtech, acting through the Board or Compensation
Committee, has the right in its sole and absolute discretion (and without
requiring the consent of any


11

--------------------------------------------------------------------------------





Participant or other person) to amend or terminate the Plan prospectively. The
Plan shall automatically terminate on the fifth anniversary of the Effective
Date, unless extended by the Board or Compensation Committee; provided, however,
that (i) if a definitive agreement to effect a transaction that, if consummated
in accordance with the proposed terms, would constitute a Change in Control
transaction is entered into before the fifth anniversary of the Effective Date,
the Plan shall automatically be extended (if and to the extent necessary) such
that it shall not terminate earlier than the first anniversary of the date that
such definitive agreement is entered into, and (ii) if a Change in Control
occurs during the term of the Plan (as it may be extended pursuant to the
foregoing clause (i)), the Plan shall automatically be extended (if and to the
extent necessary) such that it shall not terminate earlier than the second
anniversary of such Change in Control. In addition, no amendment or termination
of the Plan shall affect a Participant’s right to benefits under the Plan as to
a termination of the Participant’s employment that occurred on or prior to the
effective date of such Plan amendment or termination.


(b)Notwithstanding the first sentence of Section 11(a), any amendment or
termination of the Plan that occurs within a Change in Control Window (including
on account of the fifth anniversary of the Effective Date), shall not apply to
any Participant until the later of (i) the expiration of such Change in Control
Window or (ii) three months after the Administrative Committee provides the
Participant with written notice of such amendment or termination; provided,
however, an amendment or termination of the Plan that occurs within a Change in
Control Window may take immediate effect with respect to each Participant who
(a) consents individually and in writing to the amendment or termination or (b)
is not adversely affected by such amendment or termination.


(c)This Plan shall not give any employee the right to be retained in the service
of Semtech or an Affiliate, and shall not interfere with or restrict the right
of Semtech or an Affiliate to discharge or retire an employee for any lawful
reason.


12.COMPLIANCE WITH CODE SECTION 409A.


(a)To the extent applicable, it is intended that any amounts payable under this
Plan shall either be exempt from or comply with the provisions of Code Section
409A so as not to subject the Participant to payment of any additional tax,
penalty or interest imposed under Code Section 409A. The Plan will be
administered and interpreted in a manner consistent with this intent.


(b)Notwithstanding any provision of the Plan to the contrary, if the Participant
is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Participant’s Separation from Service,
the Participant will not be entitled to any payment or benefit pursuant to the
Plan until the earlier of (i) the date which is six months after the
Participant’s Separation from Service for any reason other than death, or
(ii) the date of the Participant’s death. Any amounts otherwise payable to the
Participant upon or in the six-month period following the Participant’s
Separation from Service that are not so paid by reason of this Section 12(b)
shall be paid (without interest) as soon as practicable (and in all events
within 30 days) after the date that is six months after the Participant’s
Separation from Service (or, if earlier, as soon as practicable, and in all
events within 30 days, after the date of the Participant’s death). The
provisions of this Section 12(b) shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Code Section 409A.


(c)To the extent that any benefits pursuant to Section 4(a)(vi) are taxable to
the Participant, any reimbursement payment due to the Participant pursuant to
any such provision shall be paid to the Participant on or before the last day of
the Participant’s taxable year following the taxable year in which the related
expense was incurred. The benefits and reimbursements pursuant to such
provisions


12

--------------------------------------------------------------------------------





are not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that the Participant receives in one taxable
year shall not affect the amount of such benefits or reimbursements that the
Participant receives in any other taxable year.


(d)In addition, each amount to be paid or benefit to be provided to a
Participant pursuant to the Plan shall be construed as a separate identified
payment for purposes of Code Section 409A.
(e)If and to the extent required to avoid the imputation of any tax, penalty or
interest pursuant to Code Section 409A, any benefits or cash payments pursuant
to Section 4(a)(vi) shall not be contingent on the Participant’s execution of
the release contemplated by Section 4(b), but the Participant’s rights to
receive such benefits or cash payments shall cease if the Participant does not
timely execute and deliver such release or if the Participant revokes such
release.


13.GOVERNING LAW; Compliance with law.


(a)This Plan is a welfare plan subject to ERISA, and it shall be interpreted,
administered, and enforced in accordance with that law. To the extent that state
law is applicable, this Plan shall be governed by, and construed in accordance
with, the laws of the State of California, regardless of the law that might be
applied under applicable principles of conflicts of law.


(b)Although this Plan is a welfare plan, if it is ever determined to be a
pension plan within the meaning of ERISA, it shall be an unfunded arrangement
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated executive officers, which is
exempt from Parts 2, 3, and 4 of Title I of ERISA (i.e., a “top hat plan”).


(c)This Plan, Letter Agreements under this Plan, the participation by any
individual in this Plan, and the payment of money and the provision of any
benefit under this Plan are subject to compliance with all applicable laws,
rules and regulations.


14.MISCELLANEOUS.


(a)Any failure by Semtech or a Participant to enforce any provision or
provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent either Semtech or a Participant from
thereafter enforcing each and every other provision of this Plan. The rights
granted Semtech or a Participant herein are cumulative and shall not constitute
a waiver of either Semtech’s or a Participant’s right to assert all other legal
remedies available to it under the circumstances.


(b)Each Participant agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Plan.


(c)If any provision of this Plan shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.


(d)Notwithstanding anything else herein to the contrary, Semtech may withhold
(or cause there to be withheld, as the case may be) from any amounts otherwise
due or payable under or pursuant to the Plan such federal, state and local
income, employment, or other taxes as may be required to be withheld pursuant to
any applicable law or regulation. Except for such withholding rights, the
Participant is solely responsible for any and all tax liability that may arise
with respect to the compensation provided under or pursuant to the Plan.


13

--------------------------------------------------------------------------------





(e)Where the context so indicates, the singular will include the plural and vice
versa. Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan. Unless the context clearly
indicates to the contrary, a reference to a statute or document shall be
construed as referring to any subsequently enacted, adopted, or executed
counterpart.


15.OTHER INFORMATION.


(a)Type of Plan.


This is a welfare plan.
(b)Plan Number.


The Plan Number assigned by Semtech is 502.
(c)Addresses, etc.


Semtech’s address, telephone number, and employer identification number are as
follows:
Semtech Corporation
Attention: General Counsel
200 Flynn Road
Camarillo, CA 93012


Telephone: (805) 498-2111
EIN: 95-2119684
(d)Plan Year.


The Plan’s Plan Year is the Calendar year.
(e)Agent for Service of Legal Process.


Semtech’s General Counsel is the Plan’s agent for service of legal process.
(f)Funding.


The Plan is funded out of Semtech’s general assets.
(g)Plan Amendment or Termination.


Semtech has reserved the right to amend and terminate the Plan as set forth
herein.
16.STATEMENT OF ERISA RIGHTS.


As a participant in this Semtech Corporation Executive Change in Control
Retention Plan you are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974 (as noted above, ERISA). ERISA
provides that all Plan participants shall be entitled to:


14

--------------------------------------------------------------------------------





(a)Receive Information About Your Plan and Benefits


Examine, without charge, all documents governing the Plan, and a copy of
insurance contracts and the latest annual report (Form 5500 Series), if any,
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration and at
Semtech’s corporate office and other specified locations without charge.
Obtain, upon written request to the Administrative Committee, copies of
documents governing the operation of the plan, including insurance contracts and
copies of the latest annual report (Form 5500 Series), if any, and an updated
summary plan description. The Administrative Committee may make a reasonable
charge for the copies.
Receive a summary of the Plan’s annual financial report, if any. The Plan
administrator is required by law to furnish each participant with a copy of this
summary annual report, if any.
(b)Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan participants ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.
(c)Enforce Your Rights


If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report,
if any, from the Plan and do not receive them within 30 days, you may file suit
in a Federal court. In such a case, the court may require the Plan administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
In addition, if you disagree with the Plan’s decision or lack thereof concerning
the qualified status of a domestic relations order or a medical child support
order, you may file suit in Federal court. If it should happen that Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.
(d)Assistance with Your Questions


If you have any questions about your Plan, you should contact the Plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the


15

--------------------------------------------------------------------------------





Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration or by visiting its website
(http://www.dol.gov/ebsa/).
17.WHOM TO CALL FOR ADDITIONAL INFORMATION.


If you have any questions, please contact the Administrative Committee.








16

--------------------------------------------------------------------------------








SEMTECH CORPORATION
EXECUTIVE CHANGE IN CONTROL RETENTION PLAN
 
 
 
 
 

Appendix 1
Form of General Release Agreement
 
 
 
 
 









--------------------------------------------------------------------------------





GENERAL RELEASE AGREEMENT
In order to settle as fully as possible all known and unknown claims [Name of
Executive] (“Former Executive”), might have against Semtech Corporation (the
“Company”) and all related parties, the Company and Former Executive agree as
follows:
1.
Consideration. The Company agrees to provide Former Executive the severance
benefits provided for under the Semtech Corporation Executive Change in Control
Retention Plan (the “Plan”) if Former Executive executes, and does not revoke,
this General Release Agreement (this “Agreement”). Former Executive agrees to
the Plan’s terms. Plan benefits will not be taken into account in determining
Former Executive’s rights or benefits under any other program. The Company will
report any such benefits to tax authorities and withhold taxes from them as it
determines it is required to do.



2.
Release by Former Executive. Former Executive, on his or her own behalf and on
behalf of his or her descendants, dependents, heirs, executors, administrators,
personal representatives, assigns and successors, and each of them, hereby
acknowledges full and complete satisfaction of and releases and discharges and
covenants not to sue the Company, its divisions, subsidiaries, parents, or
affiliated corporations, past and present, and each of them, as well as its and
their assignees, successors, directors, officers, stockholders, partners,
representatives, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Released Parties”), from and with respect to
any and all claims, agreements, obligations, demands and causes of action, known
or unknown, suspected or unsuspected, arising out of or in any way connected
with Former Executive’s employment or any other relationship with or interest in
the Company or the termination thereof, including without limiting the
generality of the foregoing, any claim for severance pay, profit sharing, bonus
or similar benefit, pension, retirement, life insurance, health or medical
insurance or any other fringe benefit, or disability, or any other claims,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected resulting from any act or omission by or on the part of
Released Parties committed or omitted prior to the date of this Agreement set
forth below, including, without limiting the generality of the foregoing, any
claim under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the federal Family and Medical
Leave Act, the California Business and Professions Code, the California Fair
Employment and Housing Act, the California Labor Code, the California Family
Rights Act, under any amendment to any such law, or any other federal, state or
local law, regulation, ordinance, constitution or common law (collectively, the
“Claims”); provided, however, that the foregoing release does not apply to any
obligation of the Company to Former Executive as set forth in Section 3 below.
Notwithstanding anything to the contrary herein, nothing in this Agreement
prohibits Former Executive from filing a charge with or participating in an
investigation conducted by any state or federal government agencies. However,
Former Executive does waive, to the maximum extent permitted by law the right to
receive any monetary or other recovery, should any agency or any other person
pursue any claims on Former Executive’s behalf arising out of any claim released
pursuant to this Agreement. For clarity, and as required by law, such waiver
does not prevent Former Executive from accepting a whistleblower award from the
Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934, as amended. Former Executive acknowledges and agrees that
he or she has received any and all leave and other benefits that he or she has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.





2

--------------------------------------------------------------------------------





3.
Claims Not Released. Notwithstanding anything to the contrary contained herein,
the foregoing release does not apply to any obligation of any Released Party to
Former Executive pursuant to any of the following: (1) Section 4 of the Plan;
(2) any equity-based awards previously granted by the Company to Former
Executive, to the extent that such awards continue after the termination of
Former Executive’s employment with the Company in accordance with the applicable
terms of such awards and the Plan; (3) any right to indemnification that Former
Executive may have pursuant to the Company’s bylaws, its corporate charter or
under any written indemnification agreement with the Company (or any
corresponding provision of any subsidiary or affiliate of the Company) with
respect to any loss, damages or expenses (including but not limited to
attorneys’ fees to the extent otherwise provided) that Former Executive may in
the future incur with respect to his or her service as an employee, officer or
director of the Company or any of its subsidiaries or affiliates; (4) with
respect to any rights that Former Executive may have to insurance coverage for
such losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; (5) any rights to continued
benefit coverage that Former Executive may have under COBRA; (6) any rights to
payment of benefits that Former Executive may have under a retirement plan
sponsored or maintained by the Company that is intended to qualify under Section
401(a) of the Internal Revenue Code of 1986, as amended; or (7) any deferred
compensation or supplemental retirement benefits that Former Executive may be
entitled to under a nonqualified deferred compensation or supplemental
retirement plan of the Company. In addition, the foregoing release does not
cover any Claim that cannot be so released as a matter of applicable law.



4.
Waiver of Civil Code Section 1542. This Agreement is intended to be effective as
a general release of and bar to each and every Claim hereinabove specified.
Accordingly, Former Executive hereby expressly waives any rights and benefits
conferred by Section 1542 of the California Civil Code and any similar provision
of any other applicable state law as to the Claims. Section 1542 of the
California Civil Code provides:



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”


Former Executive acknowledges that he or she later may discover claims, demands,
causes of action or facts in addition to or different from those which Former
Executive now knows or believes to exist with respect to the subject matter of
this Agreement and which, if known or suspected at the time of executing this
Agreement, may have materially affected its terms. Nevertheless, Former
Executive hereby waives, as to the Claims, any claims, demands, and causes of
action that might arise as a result of such different or additional claims,
demands, causes of action or facts.
5.
ADEA Waiver. Former Executive expressly acknowledges and agrees that by entering
into this Agreement, he or she is waiving any and all rights or claims that he
or she may have arising under the Age Discrimination in Employment Act of 1967,
as amended (“ADEA”), which have arisen on or before the date of execution of
this Agreement. Former Executive further expressly acknowledges and agrees that:



(a)
In return for this Agreement, he or she will receive consideration beyond that
which he or she was already entitled to receive before entering into this
Agreement;



3

--------------------------------------------------------------------------------





(b)
He or she is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c)
He or she was given a copy of this Agreement on [_________, 20__], and informed
that he or she had twenty-one (21) days within which to consider this Agreement
and that if he or she wished to execute this Agreement prior to the expiration
of such 21-day period he or she will have done so voluntarily and with full
knowledge that he or she is waiving his or her right to have twenty-one (21)
days to consider this Agreement; and that such twenty-one (21) day period to
consider this Agreement would not and will not be re-started or extended based
on any changes, whether material or immaterial, that are or were made to this
Agreement in such twenty-one (21) day period after he or she received it;

(d)
Nothing in this Agreement prevents or precludes Former Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and

(e)
He or she was informed that he or she has seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Former Executive elects revocation during
that time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Former Executive
exercises his right of revocation, neither the Company nor Former Executive will
have any obligations under this Agreement. Any notice of revocation should be
sent by Former Executive in writing to the Company (attention [_____________]),
[Address], so that it is received within the seven-day period following
execution of this Agreement by Former Executive.

6.
Applicable Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.



7.
Representations and Promises. The Company and Former Executive hereby
acknowledge and agree that:



(a)
Complete Agreement. Except as specifically provided in Section 3 of this
Agreement, this Agreement is the entire agreement relating to any claims or
future rights that Former Executive might have with respect to the Company and
the Released Parties. Once in effect, this Agreement is a legally admissible and
binding agreement. It shall not be construed strictly for or against Former
Executive, the Company, or any Released Party.

(b)
Amendments. This Agreement only may be amended, modified or changed (in whole or
in part) by a definitive written agreement expressly referring to this
Agreement, which agreement is executed by both the Company and Former Executive.



4

--------------------------------------------------------------------------------





(c)
Representations. When Former Executive decided to sign this Agreement, Former
Executive was not relying on any representations that are not in this Agreement.
The Company would not have agreed to pay the consideration Former Executive is
receiving in exchange for this Agreement but for the representations and
promises Former Executive is making by signing this Agreement. Former Executive
acknowledges that he or she has not suffered any job-related wrongs or injuries,
such as any type of discrimination, for which Former Executive might still be
entitled to compensation or relief now or in the future.

(d)
No Wrongdoing. This Agreement is not an admission of wrongdoing by the Company
or any other Released Party; neither it nor any drafts shall be admissible
evidence of wrongdoing.

(e)
No Transferred Claims. Former Executive represents and warrants to the Company
that he or she has not heretofore assigned or transferred to any person not a
party to this Agreement any released matter or any part or portion thereof.

(f)
Severability. If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

(g)
Consideration of Agreement. If Former Executive initially did not think any
representation Former Executive is making in this Agreement was true or if
Former Executive initially was uncomfortable making it, Former Executive
resolved all of Former Executive’s doubts and concerns before signing this
Agreement. Former Executive represents that Former Executive has carefully read
this Agreement, Former Executive fully understands what it means, Former
Executive is entering into it knowingly and voluntarily, and all Former
Executive’s representations in it are true. The consideration period described
in the box above Former Executive’s signature started when Former Executive
first was given this Agreement ; Former Executive acknowledges that Former
Executive also was given employment termination program census data at that time
(to the extent the Company was required to provide such data under applicable
law). Former Executive waives any right to have this consideration period
restarted or extended by any subsequent changes to this Agreement.

(h)
Return of Company Property. Former Executive represents that Former Executive
has returned to the Company all files, memoranda, documents, records, copies of
the foregoing, Company-provided credit cards, keys, building passes, security
passes, access or identification cards, and any other property of the Company or
any Released Party in Former Executive’s possession or control.

(i)
Nondisparagement. Former Executive agrees not to criticize, denigrate, or
otherwise disparage the Company, any other Released Party, or any of their
products, processes, experiments, policies, practices, standards of business
conduct, or areas or techniques of research. However, nothing in this subsection
shall prohibit Former Executive from complying with any lawful subpoena or court
order or taking any other actions affirmatively authorized by law.



5

--------------------------------------------------------------------------------





(j)
Waiver. No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

(k)
Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic or PDF copies of such signed counterparts may be used in lieu of
the originals for any purpose.

8.
Employment Termination. Former Executive’s employment with the [Company] ended
effective as of [_________].



[Remainder of page intentionally left blank]




6

--------------------------------------------------------------------------------





YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT. BEFORE SIGNING THIS
AGREEMENT, READ IT CAREFULLY, AND THE COMPANY SUGGESTS THAT YOU DISCUSS IT WITH
YOUR ATTORNEY AT YOUR OWN EXPENSE. TAKE AS MUCH TIME AS YOU NEED TO CONSIDER
THIS AGREEMENT BEFORE DECIDING WHETHER TO SIGN IT, UP TO [21/45] DAYS. BY
SIGNING IT YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.



_________ IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS AGREEMENT TO
_________ AT _________. IF YOU FAIL TO DO SO, YOU WILL NOT RECEIVE THE SPECIAL
PAYMENTS OR BENEFITS DESCRIBED IN IT.


YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT. TO DO SO, YOU MUST
DELIVER A WRITTEN NOTICE OF REVOCATION TO _________ AT _________ BEFORE SEVEN
24-HOUR PERIODS EXPIRE FROM THE TIME YOU SIGNED IT. IF YOU REVOKE THIS
AGREEMENT, IT WILL NOT GO INTO EFFECT AND YOU WILL NOT RECEIVE THE SPECIAL
PAYMENTS OR BENEFITS DESCRIBED IN IT.





The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.
EXECUTED this ________ day of ________ 20___, at ______________________
County, __________.
“FORMER EXECUTIVE”
 

[Name]
 
 
 
 





EXECUTED this ________ day of ________ 20___, at ______________________
County, __________.
“COMPANY”


[__________________]


By:                            
 

[Name]
 
 
 
 
[Title]
 
 
 
 









7